DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed April 20, 2021 as a continuation of US 16/115,915, filed August 29, 2018, and claiming the benefit of US Provisional Application 62/552,655, filed August 31, 2017.  The application contains Claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities:  On line 6, “enable” should read --enabling-- in order to conform to the grammar of the remaining clauses in the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In the third-to-last line, the period after “and” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 4, 11 and 18 indicate that the processed images are displayed on a side of the display screen opposite from the direction in which the touched arrow points.  However, independent claims 1, 8 and 15, from which claims 4, 11 and 18 depend, indicate that the processed images are moved to a side of the display to which the touched arrow points.  Claims 4, 11 and 18 therefore directly contradict the limitations presented in the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 10 of U.S. Patent No. 11,110,915 B2 (the ‘915 patent).  Independent claims 1, 8 and 15 of the instant application indicate that the images are moved to a side of the display screen opposite to a direction in which the touched arrow points, but claims 4, 11 and 18, respectively, indicate that the processed images are moved to a side of the display to which the touched arrow points. Although the claims at issue are not identical, they are not patentably distinct from each other because the movement of the processed images as required by claims 4, 11 and 18 would have been obvious in light of the claim language of the ‘915 patent.
Claims 1-3, 5-10, 12-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,110,915 B2 in view of Yamanaka et al. (US 2020/0189570 A1).  Claims 1, 8 and 15 substantially replicate the claim limitations of claims 1, 6 and 10 of the ‘915 patent, but require that the images are moved to a side of the display screen opposite to a direction in which the touched arrow points.  In the ‘915 patent, the processed images are moved to a side of the display to which the touched arrow points, which was determined to be patentable over Yamanaka et al., which shows in Fig. 7A the image being on the side to which the arrow points. Save for this difference, the claims are rejected over the claims of the ‘915 patent as follows: 
Claims 1-3 are unpatentable over claims 1-2 of the ‘915 patent.
Claims 5-7 are unpatentable over claims 3-5 of the ‘915 patent.
Claims 8-10 and 14 are unpatentable over claims 6-7 of the ‘915 patent.
Claim 12 is unpatentable over claim 9 of the ‘915 patent.
Claim 13 is unpatentable over claim 8 of the ‘915 patent.
Claims 15 and 19 are unpatentable over claim 12 of the ‘915 patent.
Claims 16-17 are unpatentable over claim 11 of the ‘915 patent.
Claim 20 is unpatentable over claim 13 of the ‘915 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamanaka et al. (US 2020/0189570 A1).
Yamanaka et al. teaches, according to claim 1, an autonomous parking arrangement for a motor vehicle, the arrangement comprising: 
at least one camera associated with the vehicle and configured to capture images of parking spaces surrounding the vehicle (Yamanaka et al., at least para. [0024], “FIG. 1 is a block diagram of a parking control system 1000 including…cameras 1a to 1d…”; and para. [0041], “In step 101, the control device 10 of the parking control apparatus 100 according to one or more embodiments of the present invention acquires images captured by the cameras 1a to 1d attached to multiple sites of the vehicle V...The cameras 1a to 1d capture images of boundary lines of parking spaces around the vehicle V and objects existing around the parking spaces. The cameras 1a to 1d may be CCD cameras, infrared cameras, or other appropriate imaging devices.”); 
an electronic processor communicatively coupled to the at least one camera and configured to process the captured images (Yamanaka et al., at least para. [0024], “FIG. 1 is a block diagram of a parking control system 1000 including a parking control apparatus 100 according to one or more embodiments of the present invention.”; Fig. 1 depicts the parking control apparatus 100 as including a control device 10 having a CPU, i.e. an electronic processor; and para. [0041], “In step 101, the control device 10 of the parking control apparatus 100 according to one or more embodiments of the present invention acquires images captured by the cameras 1a to 1d…”; and para.  [0044], “In step 102, the control device 10 of the parking control apparatus 100 uses an image processing function to generate an overhead image.”);
a touch-sensitive display screen communicatively coupled to the electronic processor (Yamanaka et al., at least para. [0027], “The operation terminal 5 includes a display 53. To serve as an input interface, the display 53 presents various information items. When the display 53 is a touch panel-type display, this display 53 further includes an input device 52 and has a function of receiving the operation information.”) and configured to:  
display the processed images (Yamanaka et al., Fig. 7A); 
display a plurality of arrows each pointing in a different, respective direction (Yamanaka et al., see Fig. 7A); 
enable the user of the motor vehicle to select the parking space in the processed images by touching the one of the arrows that points in a direction of the selected parking space (Yamanaka et al., at least para. [0068], “FIG. 7A illustrates information displayed on the display 53 when finely adjusting the target parking position in the parking process. Arrows in the figure represent buttons for finely adjusting the target parking position when the vehicle V is moved to a target parking space F2 instructed by target parking frames F3. Touch on each arrow allows the target parking frames F3 and the target parking space F2 to move in the direction of the arrow. As illustrated in FIG. 7B, the control device 10 and/or the operation terminal 5 may omit the arrow buttons for fine position adjustment illustrated in FIG. 7A as a form of the process of reducing the types of enterable information of the operation information. The fine adjustment of the parking position requires frequent exchange of information. From the viewpoint of reducing the information amount, the input and output of the first information and the second information regarding the fine adjustment of the parking position are limited thereby to allow the process of parking control to be continued even though the fine adjustment of the parking position cannot be performed.”), 
wherein, in response to the touching of the one arrow, the arrows are moved to a side of the display screen opposite to a direction in which the touched arrow points, and the images of the parking spaces are moved to a side of the display screen to which the touched arrow points (Yamanaka et al., see Fig. 7A); and 
indicate to the electronic processor which of the parking spaces has been selected by the user (Yamanaka et al., at least para. [0075], “For example, when the display 53 is a touch panel-type display, the operator can select one target parking space by touching a part of the display corresponding to the desired parking space. The parking available spaces may be displayed so as to be superimposed on an overhead image based on the captured images. The operation terminal 5 transmits the operation information, which is input by the operator, to the control device 10. When receiving the operation information, the control device 10 transmits an acknowledgement signal to the operation terminal 5. The operation terminal 5 receives the acknowledgement signal.”).
Regarding claim 2, the arrows point in evenly spaced directions (Yamanaka et al., see Fig. 7A).
Regarding claim 5, the autonomous parking arrangement further comprises an autonomous parking system configured to autonomously park the vehicle in the selected parking space (Yamanaka et al., at least para. [0033], “The parking control apparatus 100 according to one or more embodiments of the present invention may be of an autonomous (automated) control type in which the steering operation and the accelerator/brake operation are performed in an autonomous manner.”).
Regarding claim 6, the electronic processor is configured to indicate to the autonomous parking system which of the parking spaces has been selected by the user (Yamanaka et al., at least para. [0075], “For example, when the display 53 is a touch panel-type display, the operator can select one target parking space by touching a part of the display corresponding to the desired parking space. The parking available spaces may be displayed so as to be superimposed on an overhead image based on the captured images. The operation terminal 5 transmits the operation information, which is input by the operator, to the control device 10. When receiving the operation information, the control device 10 transmits an acknowledgement signal to the operation terminal 5. The operation terminal 5 receives the acknowledgement signal.”; and para. [0076], “The operation terminal 5 and the control device 10 exchange the first information and the second information with each other and acquire the operation information including information for specifying the target parking space. The identification information of the selected target parking space is transmitted to the parking control apparatus 100 and input to the control device 10.”).
Regarding claim 7, the touch-sensitive display screen is configured to enable the user of the motor vehicle to select the parking space in the processed images by touching an area on the screen that corresponds to the parking space that the user would like to select (Yamanaka et al., at least para. [0075], “For example, when the display 53 is a touch panel-type display, the operator can select one target parking space by touching a part of the display corresponding to the desired parking space.”). 

Yamanaka et al. teaches, according to claim 8, an autonomous parking method for a motor vehicle, the method comprising: 
capturing images of parking spaces surrounding the vehicle (Yamanaka et al., at least para. [0024], “FIG. 1 is a block diagram of a parking control system 1000 including…cameras 1a to 1d…”; and para. [0041], “In step 101, the control device 10 of the parking control apparatus 100 according to one or more embodiments of the present invention acquires images captured by the cameras 1a to 1d attached to multiple sites of the vehicle V...The cameras 1a to 1d capture images of boundary lines of parking spaces around the vehicle V and objects existing around the parking spaces. The cameras 1a to 1d may be CCD cameras, infrared cameras, or other appropriate imaging devices.”); 
processing the captured images; displaying the processed images on a touch-sensitive display screen (Yamanaka et al., at least para. [0024], “FIG. 1 is a block diagram of a parking control system 1000 including a parking control apparatus 100 according to one or more embodiments of the present invention.”; Fig. 1 depicts the parking control apparatus 100 as including a control device 10 having a CPU, i.e. an electronic processor; and para. [0041], “In step 101, the control device 10 of the parking control apparatus 100 according to one or more embodiments of the present invention acquires images captured by the cameras 1a to 1d…”; and para.  [0044], “In step 102, the control device 10 of the parking control apparatus 100 uses an image processing function to generate an overhead image.”); 
displaying a plurality of arrows, each in a respective direction (Yamanaka et al., see Fig. 7A);
enabling the user of the motor vehicle to select a parking space in the processed images by touching the one of the arrows that points in a direction of the selected parking space (Yamanaka et al., at least para. [0068], “FIG. 7A illustrates information displayed on the display 53 when finely adjusting the target parking position in the parking process. Arrows in the figure represent buttons for finely adjusting the target parking position when the vehicle V is moved to a target parking space F2 instructed by target parking frames F3. Touch on each arrow allows the target parking frames F3 and the target parking space F2 to move in the direction of the arrow. As illustrated in FIG. 7B, the control device 10 and/or the operation terminal 5 may omit the arrow buttons for fine position adjustment illustrated in FIG. 7A as a form of the process of reducing the types of enterable information of the operation information. The fine adjustment of the parking position requires frequent exchange of information. From the viewpoint of reducing the information amount, the input and output of the first information and the second information regarding the fine adjustment of the parking position are limited thereby to allow the process of parking control to be continued even though the fine adjustment of the parking position cannot be performed.”), 
wherein, in response to the touching of the one arrow, the arrows are moved to a side of the display screen opposite to a direction in which the touched arrow points, and the images of the parking spaces are moved to a side of the display screen to which the touched arrow points (Yamanaka et al., see Fig. 7A); and 
autonomously parking the motor vehicle in the parking space that has been selected by the user (Yamanaka et al., at least para. [0034], “In the parking control system 1000 according to one or more embodiments of the present invention, the control device 10 of the parking control apparatus 100 and the operation terminal 5 exchange information with each other and execute a parking control process for parking the vehicle V in accordance with a control instruction for moving the vehicle along a parking route.”).
Regarding claim 9, the arrows point in evenly spaced directions (Yamanaka et al., see Fig. 7A).
Regarding claim 12, the touch-sensitive display screen is configured to enable the user of the motor vehicle to select the parking space in the processed images by touching an area on the screen that corresponds to the parking space that the user would like to select (Yamanaka et al., at least para. [0075], “For example, when the display 53 is a touch panel-type display, the operator can select one target parking space by touching a part of the display corresponding to the desired parking space.”). 
Regarding claim 13, the electronic processor is configured to indicate to the autonomous parking system which of the parking spaces has been selected by the user (Yamanaka et al., at least para. [0075], “For example, when the display 53 is a touch panel-type display, the operator can select one target parking space by touching a part of the display corresponding to the desired parking space. The parking available spaces may be displayed so as to be superimposed on an overhead image based on the captured images. The operation terminal 5 transmits the operation information, which is input by the operator, to the control device 10. When receiving the operation information, the control device 10 transmits an acknowledgement signal to the operation terminal 5. The operation terminal 5 receives the acknowledgement signal.”; and para. [0076], “The operation terminal 5 and the control device 10 exchange the first information and the second information with each other and acquire the operation information including information for specifying the target parking space. The identification information of the selected target parking space is transmitted to the parking control apparatus 100 and input to the control device 10.”).
Regarding claim 14, the arrows are displayed on the touch-sensitive display screen. (Yamanaka et al., at least para. [0068], “FIG. 7A illustrates information displayed on the display 53 when finely adjusting the target parking position in the parking process. Arrows in the figure represent buttons for finely adjusting the target parking position…”).

Yamanaka et al. teaches, according to claim 15, a motor vehicle (Abstract), comprising: 
at least one camera configured to capture first images of parking spaces surrounding the vehicle (Yamanaka et al., at least para. [0024], “FIG. 1 is a block diagram of a parking control system 1000 including…cameras 1a to 1d…”; and para. [0041], “In step 101, the control device 10 of the parking control apparatus 100 according to one or more embodiments of the present invention acquires images captured by the cameras 1a to 1d attached to multiple sites of the vehicle V...The cameras 1a to 1d capture images of boundary lines of parking spaces around the vehicle V and objects existing around the parking spaces. The cameras 1a to 1d may be CCD cameras, infrared cameras, or other appropriate imaging devices.”); 
an electronic processor communicatively coupled to the at least one camera and configured to process the captured images (Yamanaka et al., at least para. [0024], “FIG. 1 is a block diagram of a parking control system 1000 including a parking control apparatus 100 according to one or more embodiments of the present invention.”; Fig. 1 depicts the parking control apparatus 100 as including a control device 10 having a CPU, i.e. an electronic processor; and para. [0041], “In step 101, the control device 10 of the parking control apparatus 100 according to one or more embodiments of the present invention acquires images captured by the cameras 1a to 1d…”; and para.  [0044], “In step 102, the control device 10 of the parking control apparatus 100 uses an image processing function to generate an overhead image.”);
a touch-sensitive display screen communicatively coupled to the electronic processor (Yamanaka et al., at least para. [0027], “The operation terminal 5 includes a display 53. To serve as an input interface, the display 53 presents various information items. When the display 53 is a touch panel-type display, this display 53 further includes an input device 52 and has a function of receiving the operation information.”) and configured to:  
display the processed images (Yamanaka et al., Fig. 7A); 
display a plurality of arrows each pointing in a different, respective direction (Yamanaka et al., see Fig. 7A); 
enable the user of the motor vehicle to select the parking space in the processed images by touching the one of the arrows that points in a direction of the selected parking space (Yamanaka et al., at least para. [0068], “FIG. 7A illustrates information displayed on the display 53 when finely adjusting the target parking position in the parking process. Arrows in the figure represent buttons for finely adjusting the target parking position when the vehicle V is moved to a target parking space F2 instructed by target parking frames F3. Touch on each arrow allows the target parking frames F3 and the target parking space F2 to move in the direction of the arrow. As illustrated in FIG. 7B, the control device 10 and/or the operation terminal 5 may omit the arrow buttons for fine position adjustment illustrated in FIG. 7A as a form of the process of reducing the types of enterable information of the operation information. The fine adjustment of the parking position requires frequent exchange of information. From the viewpoint of reducing the information amount, the input and output of the first information and the second information regarding the fine adjustment of the parking position are limited thereby to allow the process of parking control to be continued even though the fine adjustment of the parking position cannot be performed.”), 
wherein, in response to the touching of the one arrow, the arrows are moved to a side of the display screen opposite to a direction in which the touched arrow points, and the images of the parking spaces are moved to a side of the display screen to which the touched arrow points (Yamanaka et al., see Fig. 7A);
indicate to the electronic processor which of the parking spaces has been selected by the user (Yamanaka et al., at least para. [0075], “For example, when the display 53 is a touch panel-type display, the operator can select one target parking space by touching a part of the display corresponding to the desired parking space. The parking available spaces may be displayed so as to be superimposed on an overhead image based on the captured images. The operation terminal 5 transmits the operation information, which is input by the operator, to the control device 10. When receiving the operation information, the control device 10 transmits an acknowledgement signal to the operation terminal 5. The operation terminal 5 receives the acknowledgement signal.”); and
an autonomous parking system configured to autonomously park the vehicle in a selected said open parking space corresponding to one of the areas on the display screen after the one area has been touched by a user of the vehicle (Yamanaka et al., at least para. [0033], “The parking control apparatus 100 according to one or more embodiments of the present invention may be of an autonomous (automated) control type in which the steering operation and the accelerator/brake operation are performed in an autonomous manner.”).
Regarding claim 16, the arrows point in evenly spaced directions (Yamanaka et al., see Fig. 7A).
Regarding claim 19, the electronic processor is configured to indicate to the autonomous parking system which of the parking spaces has been selected by the user (Yamanaka et al., at least para. [0075], “For example, when the display 53 is a touch panel-type display, the operator can select one target parking space by touching a part of the display corresponding to the desired parking space. The parking available spaces may be displayed so as to be superimposed on an overhead image based on the captured images. The operation terminal 5 transmits the operation information, which is input by the operator, to the control device 10. When receiving the operation information, the control device 10 transmits an acknowledgement signal to the operation terminal 5. The operation terminal 5 receives the acknowledgement signal.”; and para. [0076], “The operation terminal 5 and the control device 10 exchange the first information and the second information with each other and acquire the operation information including information for specifying the target parking space. The identification information of the selected target parking space is transmitted to the parking control apparatus 100 and input to the control device 10.”).
Regarding claim 20, the touch-sensitive display screen is configured to enable the user of the motor vehicle to select the parking space in the processed images by touching an area on the screen that corresponds to the parking space that the user would like to select (Yamanaka et al., at least para. [0075], “For example, when the display 53 is a touch panel-type display, the operator can select one target parking space by touching a part of the display corresponding to the desired parking space.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. in view of Morimoto et al. (US 5,757,359).
Regarding claim 3, Yamanaka et al. does not expressly teach, but Morimoto et al. teaches a control display utilizing arrows pointing in eight evenly spaced directions (Morimoto et al., at least Fig. 20(b) and col. 12, lines 57-67, “When the destination setting or transit setting switch is touched in the picture displayed by indexing the map, as shown in FIG. 15 (b), it is decided, as shown in FIG. 20 (a) , whether or not the scale of the map being displayed covers a wide area of 1/40000 or more. If the scale is of the wide area, the map is changed to a more detailed map, and an eight-direction cursor is displayed for the fine adjustment, as shown in FIG. 20 (b). If positioning is required, the eight-direction cursor is operated to bring the cross mark to a predetermined position. Then, the destination or transit setting process is ended by touching the point setting switch.”) in order to adjust navigation direction on the screen area.  It would have been obvious to incorporate the teaching of Morimoto et al. in the system of Yamanaka et al. for the purpose of providing a more flexible control scheme for user selection of positions on the screen, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 10, Yamanaka et al. does not expressly teach, but Morimoto et al. teaches a control display utilizing arrows pointing in eight evenly spaced directions (Morimoto et al., at least Fig. 20(b) and col. 12, lines 57-67, “When the destination setting or transit setting switch is touched in the picture displayed by indexing the map, as shown in FIG. 15 (b), it is decided, as shown in FIG. 20 (a) , whether or not the scale of the map being displayed covers a wide area of 1/40000 or more. If the scale is of the wide area, the map is changed to a more detailed map, and an eight-direction cursor is displayed for the fine adjustment, as shown in FIG. 20 (b). If positioning is required, the eight-direction cursor is operated to bring the cross mark to a predetermined position. Then, the destination or transit setting process is ended by touching the point setting switch.”) in order to adjust navigation direction on the screen area.  It would have been obvious to incorporate the teaching of Morimoto et al. in the system of Yamanaka et al. for the purpose of providing a more flexible control scheme for user selection of positions on the screen, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 17, Yamanaka et al. does not expressly teach, but Morimoto et al. teaches a control display utilizing arrows pointing in eight evenly spaced directions (Morimoto et al., at least Fig. 20(b) and col. 12, lines 57-67, “When the destination setting or transit setting switch is touched in the picture displayed by indexing the map, as shown in FIG. 15 (b), it is decided, as shown in FIG. 20 (a) , whether or not the scale of the map being displayed covers a wide area of 1/40000 or more. If the scale is of the wide area, the map is changed to a more detailed map, and an eight-direction cursor is displayed for the fine adjustment, as shown in FIG. 20 (b). If positioning is required, the eight-direction cursor is operated to bring the cross mark to a predetermined position. Then, the destination or transit setting process is ended by touching the point setting switch.”) in order to adjust navigation direction on the screen area.  It would have been obvious to incorporate the teaching of Morimoto et al. in the system of Yamanaka et al. for the purpose of providing a more flexible control scheme for user selection of positions on the screen, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665